EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended July 24, 2009 July 24, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 0.1% -2.8% -10.8% Class B Units 0.1% -2.9% -11.2% Legacy 1 Class Units2 0.1% -2.7% -5.6% Legacy 2 Class Units2 0.1% -2.7% -5.7% GAM 1 Class Units2 -0.2% -2.9% -4.3% GAM 2 Class Units2 -0.2% -2.9% -4.5% GAM 3 Class Units2 -0.2% -3.0% -5.1% S&P 500 Total Return Index3 4.2% 6.6% 10.0% Barclays Capital U.S. Long Government Index3 -0.1% -2.0% -13.4% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Prices for lean hogs declined in excess of 8.5% this week after June’s pork inventory report showed a large increase.The outbreak of the H1N1 influenza virus most likely caused the decrease in pork demand.In the softs markets, sugar rallied to a multi-year high as a result of tight supply forecasts. Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Currencies:The U.S. dollar strengthened against the Japanese yen following strong gains in the U.S. equity markets.In Europe, speculators moved the euro higher against the dollar following a number of positive economic indicators across the region. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Crude oil rallied nearly $4.50 per barrel last week as speculators viewed the gains in the equity markets as an indication of possible economic stabilization in the U.S. Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Equities:Equity markets moved higher as strong second quarter earnings reports supported forecasts of a recovering global economy.Improvement in several U.S. economic indicators, including key labor and housing data, also played a role in moving the equity markets up. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
